ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_05_FR.txt.            DÉCLARATION DE M. LE JUGE YUSUF

raduction]

1. Je souscris à l’arrêt de la Cour, mais j’ai quelques réserves quant à la
anière dont la Cour a décidé de traiter les abondantes informations fac-
elles qui lui ont été présentées par les Parties. Je suis d’avis qu’elle
 rait dû demander l’avis d’experts, comme le prévoit l’article 50 du Sta-
 , pour l’aider à mieux se frayer un chemin dans le dédale scientifique et
 hnique des éléments de preuve soumis par les Parties, et à mieux com-
endre, en particulier, l’impact potentiel des rejets d’effluents de l’usine
 ion (Botnia) sur les ressources biologiques, la qualité des eaux et
quilibre écologique du fleuve Uruguay.
2. Les Parties à la présente instance ont soumis à la Cour quantité
 nformations techniques et scientifiques fort complexes sur les rejets
effluents, la qualité de l’eau, les substances chimiques, la capacité
s eaux du fleuve à recevoir des polluants, les caractéristiques hydro-
 namiques et géomorphologiques du fleuve, et les paramètres utilisés
 ur conclure à l’existence d’une pollution. Elles ont en outre fourni
 e multitude de données, issues du contrôle et du suivi effectués,
ant et après la mise en service de l’usine, par leurs experts et consul-
nts respectifs, à l’aide de différentes méthodes et modélisations. Ces
 ormations factuelles touchent à un large éventail de domaines
 entifiques et techniques comme l’hydrologie, l’hydrobiologie, la
orphologie des cours d’eau, la chimie de l’eau, la science des sols,
cologie et la foresterie par exemple.
3. En outre, les Parties ont avancé, aussi bien dans leurs écritures
 e dans leurs plaidoiries, un grand nombre d’assertions contradic-
 res et de positions divergentes concernant la collecte des données et
   méthodes scientifiques d’interprétation. Ainsi, s’agissant du débit
  fleuve, il s’est révélé très difficile de comparer les données hydro-
 namiques présentées par les Parties du fait que les relevés avaient
   effectués à des stations de prélèvement, des profondeurs et des
 tes différentes. De la même manière, s’agissant de la qualité de
au, les Parties n’ont pas utilisé les mêmes techniques d’échan-
 onnage et ont effectué des prélèvements à des endroits différents
  à des profondeurs différentes pour obtenir les données qu’elles
 t présentées à la Cour, rendant leurs résultats difficilement
mparables.
4. En dépit de cette complexité des faits, la Cour déclare, au para-
aphe 168 de son arrêt, concernant la manière dont il convient d’exa-
 ner ces éléments d’information :

     « [La Cour] doit seulement garder à l’esprit que, si volumineuses et

                                                                       206

   complexes que soient les informations factuelles qui lui ont été sou-
   mises, il lui incombe, au terme d’un examen attentif de l’ensemble
   des éléments soumis par les Parties, de déterminer quels faits sont à
   prendre en considération, d’en apprécier la force probante et d’en
   tirer les conclusions appropriées. Ainsi, fidèle à sa pratique, la Cour
   se prononcera sur les faits, en se fondant sur les éléments de preuve
   qui lui ont été présentés, puis appliquera les règles pertinentes du
   droit international à ceux qu’elle aura jugés avérés. »


5. Certes, c’est à la Cour qu’il incombe de se prononcer sur les faits et
en apprécier la force probante ; cela ne l’empêche pas pour autant
user de son pouvoir d’ordonner une enquête ou expertise afin d’évaluer
s éléments techniques et scientifiques difficiles à interpréter, comme
ux qui lui étaient soumis en la présente affaire. Pour s’acquitter de sa
 ssion, qui consiste à régler des différends, la Cour doit non seulement
 ssurer qu’elle est en possession de tous les éléments pouvant l’aider à
pondre aux questions qui lui sont posées, mais aussi comprendre par-
 tement leur signification réelle afin de bien appliquer le droit à ces faits.
 dée qui sous-tend les dispositions du Statut et du Règlement prévoyant
 possibilité d’une enquête ou expertise est d’offrir à la Cour l’aide et
ppui dont elle a besoin pour se prononcer en pleine connaissance de
use.
6. Cette affaire offrait à la Cour une occasion unique de faire usage
s pouvoirs que lui confèrent l’article 50 du Statut et l’article 67 du
 glement car, en l’espèce, les décisions et conclusions de la Cour dé-
ndaient dans une large mesure de la juste appréciation des faits
 entifiques et techniques. Il est vrai que, à maintes reprises par le passé,
 Cour est parvenue à résoudre des questions factuelles complexes et
 gieuses sans recourir à l’article 50 du Statut. Il n’en reste pas moins
 e, dans une affaire comme celle-ci, qui touche à la protection de l’envi-
nnement et à la prévention de la pollution, l’avis d’experts scientifiques
 rait pu éclairer la Cour et lui permettre d’évaluer de manière
 profondie les éléments de preuve scientifiques et techniques produits
 r les Parties.
7. On ne peut s’attendre à ce que les expertises ou les analyses scienti-
 ues effectuées à la demande de la Cour aboutissent toujours à des
nclusions identiques, mais la procédure contradictoire dans le cadre de
quelle les Parties peuvent faire part de leurs observations sur les avis
s experts permet à la Cour de mieux apprécier la pertinence et l’impor-
nce non seulement des informations factuelles présentées par les Parties
ais aussi de ces avis eux-mêmes. En outre, le fait d’ordonner une
quête ou une expertise présente l’avantage, d’une part, de renforcer la
nfiance des Parties dans l’évaluation technique par la Cour des infor-
ations factuelles et scientifiques qu’elles lui soumettent et, d’autre part,
  garantir la transparence.
8. De toute évidence, les raisons invoquées par la Cour pour ne pas user

                                                                          207

 pouvoir conféré par l’article 50 du Statut en l’affaire du Nicaragua 1 ne
 uvent pas à s’appliquer en la présente affaire, le fleuve Uruguay ne
sant pas du tout le même genre de difficultés pratiques. En fait, la réti-
nce de la Cour en la présente affaire n’est pas sans rappeler celle que
mmentait, il y a près de soixante ans, M. le juge Wellington Koo dans
n opinion dissidente :
      « Toutes les questions ci-dessus ont un caractère technique et leurs
   réponses, pour être dignes de foi, demanderaient l’intervention d’un
   ou plusieurs experts indépendants. J’estime, pour ma part, qu’il aurait
   été judicieux que la Cour, aux termes des articles 44 et 50 du Statut,
   envoie son propre expert ou ses propres experts faire une enquête sur
   place en vue d’établir un rapport contenant leurs observations et leurs
   recommandations, comme il a été fait dans l’affaire du Détroit de
   Corfou (C.I.J. Recueil 1949). Un tel rapport aurait considérablement
   aidé la Cour à statuer en droit sur la base de tous les éléments de fait
   pertinents présentant un caractère technique ou autre. Je me sens per-
   sonnellement incapable d’arriver à une conclusion finale satisfaisante
   à mes yeux sans connaître les réponses aux questions techniques que
   j’ai précisées ci-dessus et qui ont, à mon avis, une importance capitale
   en vue d’une décision correcte à l’égard des points cruciaux que
   soulève la présente affaire. » (Temple de Préah Vihéar (Cambodge c.
   Thaïlande), fond, arrêt, C.I.J. Recueil 1962, p. 100, par. 55.)
9. De la même manière, dans son opinion individuelle sur l’affaire de
e de Kasikili/Sedudu (Botswana/Namibie), le juge Shigeru Oda faisait
bservation suivante :
      « Les critères permettant de déterminer le chenal « principal » peu-
   vent très bien être définis par le droit, avec le concours de connais-
   sances scientifiques, mais la détermination du « chenal principal » en tant
   que frontière qui est opérée par le recours aux mêmes critères dans
   n’importe quelle situation géographique n’a rien d’une fonction juri-
   dique. Je rappellerai qu’au moment où les présidents du Botswana et
   de la Namibie se sont réunis à Kasane en mai 1992, les deux Etats ont
   tenté de régler la question comme s’il s’agissait d’un problème tech-
   nique qu’ils pouvaient résoudre en faisant appel à des experts techniques
   (voir paragraphes 13 et 14 de la présente opinion). Les deux questions
   sont examinées aux paragraphes 20 à 40 de l’arrêt et la Cour tente de
   se prononcer à ce sujet, en s’appuyant exclusivement sur les informa-
   tions données par les Parties dans leurs écritures et au cours de la pro-
   cédure orale, mais sans bénéficier de connaissances scientifiques objec-
   tives qu’elle aurait pu obtenir elle-même mais qu’elle a refusé de
   demander. » (Ile de Kasikili/Sedudu (Botswana/Namibie), arrêt, C.I.J.
   Recueil 1999 (II), p. 1119, par. 6 ; les italiques sont dans l’original.)

 Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 40, par. 61.

                                                                             208

10. La Cour s’étant toujours montrée réticente à user des pouvoirs
évus par l’article 50 du Statut — excepté à deux occasions 2 —, la ques-
 n se pose de savoir si le recours à une expertise risque de priver le juge
  son rôle d’arbitre des faits, ce qui affaiblirait la fonction judiciaire de
Cour. Je répondrais à cette question par la négative. En premier lieu, il
appartient pas aux experts d’évaluer la force probante des faits, mais de
   élucider et de vérifier la validité scientifique des méthodes utilisées
 ur établir certains faits ou recueillir des données. En deuxième lieu, une
 s que les experts ont élucidé les faits, leurs conclusions sont toujours
umises à l’évaluation de la Cour, qui se prononce sur les faits ayant fait
 bjet de l’expertise. En troisième lieu, il n’est pas nécessaire que la Cour
mande aux experts de clarifier la totalité des faits qui lui ont été sou-
 s. Elle doit plutôt commencer par identifier les domaines dans lesquels
  complément d’investigation est nécessaire pour établir les faits ou les
 rifier, avant de faire appel aux services d’experts.
11. Comme l’a observé le tribunal arbitral dans l’affaire de la Laguna
   Desierto :
      « Lorsque la question est de savoir si une activité industrielle don-
   née produit des effets polluants nocifs pour des tiers, si l’effondre-
   ment d’un bâtiment est dû à un défaut de construction ou si la
   composition chimique d’un produit est bien celle indiquée sur
   l’emballage, le juge fait appel à un expert de la question, et lui
   demande de conduire des analyses et des études et de lui présenter
   ses conclusions. Il serait absurde de penser que le juge délègue
   son autorité à l’expert. » (Nations Unies, Recueil des sentences arbi-
   trales, Demande de révision et d’interprétation subsidiaire de la sen-
   tence du 21 octobre 1994, présentée par la République du Chili
   (Argentine, Chili), décision du 13 octobre 1995, vol. XXII, p. 162,
   par. 40.)
12. Ainsi, même si les experts peuvent aider la Cour à démêler l’éche-
au scientifique et technique des questions factuelles soulevées par une
aire, c’est toujours au juge qu’il revient en dernier lieu de décider de la
rtinence et de l’importance des faits pour la solution du différend.

13. Eu égard à ce qui précède, je crois qu’il y a lieu de s’inquiéter
sque la Cour, dans une affaire d’une telle complexité factuelle et scienti-
ue, décide de ne pas user de son pouvoir de faire appel à une commis-
n d’enquête ou à un expert en application de l’article 50 du Statut,

  Dans l’affaire du Détroit de Corfou, la Cour a eu recours à une expertise à deux stades
tincts de la procédure : Détroit de Corfou (Royaume-Uni c. Albanie), ordonnance du
 décembre 1948, C.I.J. Recueil 1947-1948, p. 124 (expertise) ; et Détroit de Corfou
oyaume-Uni c. Albanie), ordonnance du 19 novembre 1949, C.I.J. Recueil 1949, p. 237
ontant des réparations). Voir aussi Délimitation de la frontière maritime dans la région
golfe du Maine (Canada/Etats-Unis d’Amérique), nomination d’expert, ordonnance du
mars 1984, C.I.J. Recueil 1984, p. 165.

                                                                                    209

chant qu’une appréciation erronée des faits peut gravement entamer sa
édibilité et dissuader les parties à des différends mettant en cause des
 estions scientifiques et techniques de la saisir.
 14. Des Etats continueront de porter devant la Cour des affaires com-
 rtant une dimension scientifique et technique complexe, et ils atten-
ont de la Cour qu’elle comprenne et apprécie parfaitement les faits. La
our serait donc bien inspirée de faire un meilleur usage des pouvoirs que
  confère le Statut lorsqu’elle se penchera sur des affaires dans lesquelles
nt en cause des données factuelles et scientifiques nombreuses et com-
 quées, et de définir à cette fin une stratégie claire qui lui permettra de
ger de la nécessité de faire procéder à une expertise à un stade précoce
  ses délibérations.

                                  (Signé) Abdulqawi Ahmed YUSUF.




                                                                        210

